          Case 4:15-cv-00050-RGE-HCA Document 141 Filed 11/02/18 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA
                                       CENTRAL DIVISION


 DUSTIN BURNIKEL,

         Plaintiff,
                                                               4:15-cv-00050-RGE-HCA
 v.

 MICHAEL FONG, individually and in his
 official capacity as a law enforcement officer                    ORDER RE:
 with the Des Moines Police Department;                        PLAINTIFF’S MOTION
 GREG WESSELS, , individually and in his                          TO EXCLUDE
 official capacity as a law enforcement officer                EXPERT TESTIMONY
 with the Des Moines Police Department; and
 CITY OF DES MOINES, IOWA,

         Defendants.


         Now before the Court is Plaintiff’s motion to exclude expert testimony pursuant to

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). ECF No. 118. This matter was

addressed at the final pretrial conference on October 29, 2018.

         Plaintiff moves to exclude portions, designated as “Opinions,” of an expert report written by

Defendants’ expert, Dr. John G. Peters. Id. at 1. Plaintiff argues Opinions 1 through 6 and 11 should be

excluded during the first phase of the trial. Id. at 2. Plaintiff argues Opinions 7 through 10 should

be excluded from both phases of the trial. Id. at 3–5.

         At the final pretrial conference, the parties agreed Opinions 1 through 6 and 11 will be excluded

from the first phase of the trial and will be available for consideration during the second phase of the

trial.

         For the reasons discussed and the final pretrial conference, the Court finds Opinions 7, 8, and 9

are admissible as long as testimony is elicited in the proper form.

         At the final pretrial conference, Plaintiff stated he has abandoned his failure to train claim.

Accordingly, Opinion 10 is no longer relevant and will be excluded.
      Case 4:15-cv-00050-RGE-HCA Document 141 Filed 11/02/18 Page 2 of 2


     For the foregoing reasons, Plaintiff’s Motion to Exclude Expert Testimony, ECF No. 118, is

GRANTED in part and DENIED in part.

     IT IS SO ORDERED.

     Dated this 2nd day of November, 2018.




                                             2
